Smith did not challenge his PSE, the qualifications of his
evaluator, or the constitutionality of NRS 176A.110 in district court.    See
Fast Track Statement, p. 7. Indeed, in his written plea agreement, Smith
acknowledged: "I understand that the division of parole and probation will
prepare a report for the sentencing judge before sentencing, and this
report must include a psychosexual evaluation according to NRS 176.135
and NRS 176.139." A "psychosexual evaluation according to NRS 176.135
and NRS 176.139" is, by its terms, covered by NRS 176A.110(1)(a)
(addressing PSEs required by NRS 176.139), not NRS 176A.110(1)(b)
(addressing PSEs in cases where they are not required by NRS 176.139).
As required by NRS 176.145(1)(i), Smith's presentence investigation
report (PSI) included his PSE. Smith's PSE reported that actuarial
testing placed him at a high risk to reoffend. At time of sentencing, while
Smith argued for leniency, he did not dispute the PSE or the high risk
rating it assigned.
            Smith did not raise or reserve his right to bring an equal
protection challenge to NRS 176A.110 when he pleaded guilty. Thus, to
the extent he should have challenged the statute as unconstitutional by
pretrial motion, and then conditioned his pleas of guilt and no contest on
the ultimate outcome of that challenge, the claim was waived.       See NRS
174.035(3) ("With the consent of the court and the district attorney, a
defendant may enter a conditional plea of guilty, guilty but mentally ill, or
nobo contendere, reserving in writing the right, on appeal from the
judgment, to a review of the adverse determination of any specified
pretrial motion. A defendant who prevails on appeal must be allowed to
withdraw the plea.").




                                      2
              Likewise, Smith did not object at or before sentencing to the
PSE or the qualifications of the individual who performed it. Under NRS
176.145(1)(i), "[t]he report of any presentence investigation [PSI] must
contain . . . [i]f a psychosexual evaluation of the defendant is required
pursuant to NRS 176.139, a written report of the results of the
psychosexual evaluation of the defendant and all information that is
necessary to carry out the provisions of NRS 176A.110." And, under our
case law, objections to the PSI must be raised at or before sentencing:
"Because Nevada law does not provide any administrative or judicial
scheme for amending a PSI after the defendant is sentenced, it is
imperative that a defendant contest his PSI at the time of sentencing if he
believes that his PSI contains inaccuracies." Stockmeier v. Board of Parole
Comm'rs, 127 Nev. 243, 249-50, 255 P.3d 209, 213 (2011). Here, Smith
made a correction to the PSI insofar as his juvenile history was concerned
but voiced no objection to the PSE attached to the PSI, or to the
qualifications of the individual who performed the PSE. Again, his failure
to object constitutes a waiver.
              Smith's challenge to the excessiveness of his sentence also
fails. This court will not disturb a sentence on appeal absent an abuse of
discretion.   See Chavez v. State, 125 Nev. 328, 348, 213 P.3d 476, 490
(2009). No abuse of discretion occurs when a sentence falls within
statutory guidelines and the district court did not rely on impalpable or
suspect evidence in imposing it. See id.; Silks v. State, 92 Nev. 91, 94, 545
P.2d 1159, 1161 (1976). While Smith attempts to argue that his equal
protection challenge to NRS 176A.110 qualifies the PSE, on which the
district court relied in imposing sentence, as "impalpable or suspect"
evidence, this argument is precluded by Smith's failure to raise the



                                      3
challenge in district court. See Stockmeier, 127 Nev. 243, 249-50, 255 P.3d
at 213. The district court did not solely rely on the PSE, as Smith
suggests. It also relied on the fact that there were two victims, both
children, whose seduction occurred separately, months apart. Under the
circumstances, the district court did not abuse its discretion in imposing
the sentences it did. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                   Gibbons




cc: Hon. Gary Fairman, District Judge
     State Public Defender/Ely
     State Public Defender/Carson City
     Attorney General/Carson City
     Eureka County District Attorney
     Eureka County Clerk




                                        4